Citation Nr: 0114559	
Decision Date: 05/24/01    Archive Date: 05/30/01

DOCKET NO.  00-08 528	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a lung disorder claimed 
as secondary to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Deborah G. Kohl, Attorney at 
Law


ATTORNEY FOR THE BOARD

K. Osborne, Counsel



INTRODUCTION

The veteran had active military service from May 1966 to May 
1970.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 1998 rating 
decision by the RO which denied service connection for a lung 
condition (idiopathic pulmonary fibrosis) claimed as 
secondary to exposure to herbicides (i.e., Agent Orange).  
The veteran canceled a Board hearing which was scheduled for 
May 2000.


REMAND

The veteran served on active duty in the Air Force from 1966 
to 1970, including service in Vietnam.  Medical records since 
the 1990s show he has a lung condition, idiopathic pulmonary 
fibrosis.  He contends that the lung disorder is due to 
exposure to Agent Orange while in Vietnam.  Idiopathic 
pulmonary fibrosis is not one of the diseases subject to 
presumptive service connection based on Agent Orange exposure 
in Vietnam.  See 38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).  Consequently, service connection 
would require proof of actual Agent Orange exposure in 
service, as well as medical evidence establishing that such 
Agent Orange exposure caused his current lung disorder.  
McCartt v. West, 12 Vet.App. 164 (1999).  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim and redefines the obligations of the VA with respect to 
notice to a claimant and the duty to assist.  This change in 
law is applicable to all claims filed on or after the date of 
enactment of the law, or filed before the date of enactment 
and not yet final as of that date.  Id.  Because of the 
change in the law, a remand is required for compliance with 
the notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In 
addition, because the RO has not yet considered whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

In light of the Veterans Claims Assistance Act of 2000, the 
RO should give the veteran an opportunity to submit evidence 
of actual Agent Orange exposure during his Vietnam service, 
and medical evidence linking his current lung condition to 
such Agent Orange exposure.  The Board also notes that an 
award letter has been submitted showing that the veteran was 
awarded Social Security Administration (SSA) disability 
benefits in February 1997.  As SSA records may be relevant to 
the VA claim, the SSA records should be obtained.  Veterans 
Claims Assistance Act of 2000; Murincsak v. Derwinski, 2 
Vet.App. 363  (1992).

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO should contact the SSA and 
obtain copies of all medical and other 
records considered by that agency in 
awarding the veteran SSA disability 
benefits, together with all related SSA 
decisions.

2.  The RO should give the veteran an 
opportunity to submit evidence of actual 
Agent Orange exposure during his Vietnam 
service, and medical evidence linking his 
current lung condition to such Agent 
Orange exposure.

3.  The RO should ensure that any other 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 is completed with 
respect to the veteran's claim of service 
connection for a lung disorder claimed as 
due to Agent Orange exposure.

4.  Thereafter, the RO should review the 
claim for service connection for a lung 
disorder claimed as secondary to Agent 
Orange exposure.  If the claim is denied, 
the veteran and his representative should 
be issued a supplemental statement of the 
case, and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


